Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
Filed 11/19/18   Case 18-14644   Doc 1
